Citation Nr: 0102040	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture of the proximal right femur of the hip, on appeal 
from the initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disease of the lumbar spine, on appeal from the 
initial grant of service connection.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi.

A hearing was held in Jackson, Mississippi, in March 2000, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.

The issue of entitlement to service connection for 
degenerative disc disease of the cervical spine is the 
subject of the remand herein.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim for a higher rating for 
his lumbar spine and right hip disabilities.  

2.  Range of motion of the right hip is normal, without 
objective evidence of pain and without functional loss.  

3.  The veteran's lumbar spine disability is manifested by 
slight limitation of motion and complaints of pain.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claims of entitlement to a 
compensable evaluation for a right hip condition and 
entitlement to an evaluation in excess of 10 percent for 
lumbar spine disability, on appeal from initial grants of 
service connection.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

2. The criteria for a compensable evaluation for residuals of 
a fracture of the proximal right femur of the hip have not 
been met at any time since the initial grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5255 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine have not 
been met at any time since the initial grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 5292, 5293 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In December 1998, the veteran filed his initial claim for VA 
disability benefits, claiming entitlement to service 
connection for disabilities of the neck, lower back, and 
right hip.  He asserted that he had had treatment for his low 
back and right hip in active military service.  He did not 
list post-service treatment for low back or right hip 
disability.  He did list post-service treatment, beginning in 
1997, for a neck disorder.  The RO asked him to provide his 
private treatment records, and the veteran submitted copies 
of private medical records from J. Ken Grafton, M.D.; Michael 
C. Molleston, M.D.; Wesley Medical Center; George R. Bush, 
M.D.; and Laurel Bone and Joint Clinic, dated from 1987 
through 1998.  Most of these records deal with treatment for 
conditions other than right hip or low back disorders.  

On a physical examination in February 1987, he had a normal 
examination.  In September 1991, the veteran complained of 
low back pain.  He had full range of motion.  Dr. Grafton 
thought the pain was musculoskeletal.  Medication was 
prescribed, with the notation that, if there was no 
improvement with medication, he would follow up with x-rays 
and possible lower gastrointestinal workup.  No such follow-
up is noted.  There is no other mention of low back 
complaints or treatment, and no mention of right hip 
complaints or treatment.

The veteran was accorded a VA joints examination in December 
1998.  His gait was normal, and he did not complain of pain 
in the hip.  On examination, there was a well-healed scar on 
the lateral aspect of the hip.  The examiner stated that the 
range of motion was full, with flexion of 125 degrees, 
extension of 30 degrees, internal rotation of 30 degrees, 
external rotation of 45 degrees, abduction of 45 degrees, and 
adduction of 25 degrees.

The Trendelenburg sign was negative bilaterally.  X-rays of 
the right hip showed a healed fracture in anatomic position 
and alignment.  There was no narrowing of the articular 
cartilage nor was there osteophyte formation to suggest 
arthritic changes.  

On examination of the lower back, the veteran had flexion of 
45 degrees, extension of 25 degrees, and lateral bending of 
20 degrees bilaterally.  Straight leg raising was limited to 
70 degrees bilaterally due to hamstring tightness.  No muscle 
spasms, weakness, or abnormal neurological findings were 
noted.  X-rays of the lumbar spine showed a "slight right 
thoracolumbar scoliosis with the apex at L2" and small 
osteophytes at several levels of the lumbar area.  There was 
no narrowing of the disc spaces.  The veteran said that he 
occasionally suffered pain in the back, but pain on movement 
during the examination was not noted.

Diagnoses included healed fracture of the right femur without 
evidence of residual deformity or arthritic change, and mild 
degenerative disc disease of the lumbar spine.  

In his substantive appeal, the veteran stated that he did not 
have the same movement or strength in the right leg in 
comparison to the left leg.  He said that he suffered from 
"terrible" pain in his leg, back, and hip, and he asked for 
an award of at least 80 percent.  

The veteran testified before the Board in March 2000.  He 
claimed that he had restricted inward lateral movement of the 
right leg, hip pain, lower back pain, and numbness in the 
right hip.  He also testified that pain medications did not 
offer him much relief.  

He submitted various private medical treatment records dating 
from 1987 to 1999, and a copy of an April 1999 notice of 
award of Retirement, Survivors, and Disability Insurance from 
the Social Security Administration.  He waived RO 
consideration of these records.  The private medical records 
through 1998 are duplicates of records previously considered.  
The new medical records deal with his neck disability.  None 
of the new records reflect treatment of right hip or low back 
disorders.  The Social Security Disability award appears, 
based on a February 1999 letter of support from Dr. 
Molleston, to have been based upon the veteran's neck 
disorder.

II.  Analysis

The veteran has appealed the initial disability rating 
assigned following a grant of service connection for a right 
hip disability and a lower back condition.  This appeal being 
from the initial rating assigned to a disability upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  

The veteran has undergone an examination, and there is no 
indication that there may be other medical records that would 
assist the Board in evaluating this claim.  The veteran's 
Social Security award appears to have been based upon his 
neck disability, so it is unnecessary to delay a 
determination in his rating claims to develop for those 
records.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim, and the VA's to assist 
the veteran in the development of his claim has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

Disability evaluations are based on the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2000).  For a claim 
where the veteran has disagreed with the original rating 
assigned for his service-connected disability, it is 
necessary to determine whether he has, at any time since his 
original claim, met the requirements for a higher disability 
rating.  See Fenderson.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

The veteran's lumbar spine and right hip disabilities are 
both evaluated with reference to limitation of motion.  
Therefore, it will be necessary to consider whether a higher 
disability evaluation may be warranted on the basis of 
additional functional loss due to pain on use or during 
flare-ups, weakness, fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2000).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45(f) (2000).

A.  Right Hip

The veteran's right hip disability has been rated pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5255 (2000).  This code addresses impairment of the 
femur.  The minimum compensable disability rating of 10 
percent is assigned for malunion of the femur with slight 
knee or hip disability.  A 20 percent disability rating 
contemplates malunion of the femur with moderate knee or hip 
disability.  A 30 percent disability rating contemplates 
malunion of the femur with marked knee or hip disability.  A 
60 percent disability rating contemplates fracture of 
surgical neck of the femur with false joint, or fracture of 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, weightbearing preserved with aid of brace.  
Finally, an 80 percent disability rating, the highest rating 
assignable under this code, contemplates fracture of shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).  None of the criteria 
contemplated under this diagnostic code have been shown in 
the present case.

Hip and/or femur disabilities can also be rated under other 
diagnostic codes.  Flail joint of the hip warrants an 80 
percent disability rating.  38 C.F.R. Part 4, Diagnostic Code 
5254 (2000).  However, there is no indication of flail hip 
joint in the instant case.

Impairment of the thigh with limitation of motion is rated 
under:  diagnostic code 5251 for limitation of extension; 
diagnostic code 5252 for limitation of flexion; and, 
diagnostic code 5253 for limitation of abduction or rotation.  
Range of motion testing was conducted on the December 1998 VA 
examination, and the examiner said range of motion was normal 
in all planes.  There was simply no limitation of motion, and 
no indication of pain on motion.

Finally, ankylosis of the hip is rated under diagnostic code 
5250.  38 C.F.R. Part 4 Diagnostic Code 5250 (2000).  The 
medical evidence of record does not reveal the presence of 
any ankylosis of the right hip.

Diagnostic Code 5255, the diagnostic code under which the 
veteran's disability has been rated, involves loss of range 
of motion, and thus, consideration of the DeLuca factors of 
whether additional functional limitation is likely to result 
from pain on use or during flare-ups must be given.  The 
medical evidence of record fails to provide a history of 
painful hip motion supported by clinical findings.  When the 
veteran was examined in December 1998, painful motion of the 
right hip on extremes of rotation and other movements was not 
shown.  Moreover, the evidence fails to show that there is 
any limitation of function of the right hip due to pain.  The 
veteran has presented no evidence of medical treatment for 
his right hip in all the years since his military service.  
He has registered no complaints regarding it on his many 
orthopedic and neurological assessments.  There is simply no 
objective medical evidence on which to base a compensable 
evaluation.  The preponderance of the evidence is against a 
compensable evaluation for the right hip at any time since 
the grant of service connection. 


B.  Lower Back

The severity of the veteran's service-connected low back 
disability is currently evaluated for VA compensation 
purposes under the musculoskeletal rating codes in VA's 
Schedule for Rating Disabilities.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2000).  
Separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2000); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (where the medical evidence shows that 
the veteran has arthritis of a joint and where the diagnostic 
code applicable to his/her disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion under diagnostic code 5003 may be assigned, but only 
if there is additional disability due to limitation of 
motion.)  Diagnostic code 5292 specifically encompasses loss 
of range of motion, so that additional ratings for painful or 
limited motion of the lumbar spine would constitute 
pyramiding, or compensating twice for the same disability.  
VAOPGCPREC 36-97.  However, the Board will address the rating 
criteria of each of these diagnostic codes, all of which 
apply to the symptoms of the veteran's low back disability, 
to ensure that the veteran's disability receives the highest 
applicable rating.

The veteran has been awarded a 10 percent disability rating 
in accordance with 38 C.F.R. Part 4, Diagnostic Code 5292 
(2000).  This regulation provides a 10 percent evaluation 
when there is slight limitation of motion of the lumbar 
spine.  Where there is moderate limitation of motion, a 20 
percent evaluation will be assigned.  A 40 percent evaluation 
requires severe limitation of motion.

Additionally, under 38 C.F.R. Part 4, Diagnostic Code 5295 
(2000), a noncompensable evaluation will be assigned for 
lumbosacral strain when there are only slight subjective 
symptoms.  A 10 percent evaluation will be assigned for the 
disorder when there is characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293 (2000), 
intervertebral disc syndrome will be rated as 60 percent 
disabling when it is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  If the intervertebral disc 
syndrome is severe, along with recurring attacks with 
intermittent relief, a 40 percent rating will be awarded.  A 
20 percent evaluation will be assigned when there are 
recurring attacks and the syndrome is considered moderate.  A 
10 percent evaluation is given when the condition is 
classified as mild.  A noncompensable evaluation is given for 
postoperative, cured intervertebral disc syndrome.

The Board notes that because ankylosis of the lumbar segment 
of the spine has not been diagnosed, Diagnostic Code 5289 is 
not for application.  38 C.F.R. Part 4 (2000).  Moreover, 
since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine, 38 C.F.R. Part 4, Diagnostic 
Code 5285 (2000) is also not pertinent.

From the last examination report of December 1998, the 
examiner commented that the veteran had only mild restriction 
in the movements of the lumbar spine.  Muscle spasms, 
tenderness, and pain on movement were not observed.  There 
were no neurological symptoms.  X-rays show neither arthritis 
of the lumbar spine, nor narrowing of the disc spaces, 
although the VA examiner, who had reviewed the x-rays, 
diagnosed mild degenerative disc disease of the lumbar spine.  
Although the veteran has complained of constant pain in the 
lower back, a review of the private medical records from 1987 
to the present show only one treatment record mentioning low 
back pain, and that instance yielded no follow-up, apparently 
resolving without residuals.  

In applying the above diagnostic criteria for the lower back 
to the findings, it is clear that the veteran has no more 
than slight limitation of motion, with no objective 
indication of additional functional limitation due to pain on 
use or during flare-ups.  The veteran testified to limitation 
on the amount of weight he could lift, and he indicated the 
limitation was due to his back and neck.  The medical 
evidence supports the conclusion that the limitation is 
attributable to his neck disorder.  The veteran has 
complained of pain with motion of the lumbar spine.  The 
Board finds, however, that the 10 percent disability rating 
adequately compensates him for his limitation of motion and 
functional loss.  Limited motion of the lower back results in 
a certain level of functional loss.  There is a lack of 
objective medical evidence showing that the veteran suffers 
any additional functional loss and/or limitation of motion 
during flare-ups or with use.  Although the Board is required 
to consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that the assigned 10 percent 
disability rating contemplates the painful motion 
characteristic of a lumbar spine disorder, and the rating 
reflects slight impairment of the lumbar spine with pain and 
no evidence of functional loss.  Hence, the 10 percent 
disability rating assigned by the RO for this condition is 
correct, and the preponderance of the evidence is against a 
higher evaluation.


ORDER

1.  Entitlement to a compensable evaluation for a fracture of 
the proximal right femur of the hip, on appeal from the 
initial grant of service connection, is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine, on appeal from 
the initial grant of service connection, is denied.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for degenerative disc disease of the cervical 
spine, remand is required to develop for medical and 
adjudicative records that appear to be incomplete.  The 
veteran has been awarded Social Security disability benefits, 
and it appears that the award was based upon his neck 
disorder.  Accordingly, the RO should assure that it has the 
adjudicative and medical documentation relied upon by the 
Social Security Administration.  If any private treatment 
records for the veteran's neck disorder since March 1999 
exist, they should be requested.

Thereafter, the veteran should be accorded another VA 
examination, to be accomplished with complete review of the 
claims file, to include review of the December 1998 VA 
examination and private treatment records.  The examiner 
should express an opinion whether it is at least as likely as 
not that the veteran's cervical degenerative disc disease is 
related to any disease or injury in service and should cite 
the medical rationale for the opinion.

In undertaking the development requested herein, the RO 
should assure compliance with the notice and development 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to provide the names 
and addresses and appropriate releases 
for the treatment records of all doctors 
who have treated him for a cervical spine 
disorder from March 1999 to the present.  
Request the veteran's actual treatment 
and clinical records from all care 
providers.  Associate all responses with 
the claims file.  If any request is not 
successful, notify the veteran so he may 
obtain and present the records himself.

2.  Request that the Social Security 
Administration provide its complete 
medical and adjudicative records dealing 
with the April 1999 award of retirement, 
survivors, and disability insurance.  
Associate all responses with the claims 
file.

3.  After the above development has been 
undertaken, schedule the veteran for a VA 
examination of the cervical spine.  The 
examiner is to be provided the claims 
file for review prior to the examination 
and is asked to indicate in the 
examination report that the file, to 
include the service medical records, 
private treatment records, Social 
Security disability award, and the 
previous VA examination in December 1998, 
has been reviewed.   

The examiner is asked to state whether it 
is at least as likely as not that the 
veteran's degenerative disc disease of 
the cervical spine is related to any 
disease or injury in active military 
service.  The complete medical rationale 
for the opinion should be given.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC) and be given an opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



